Title: From George Washington to Timothy Pickering, 15 February 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Sir,
                            Hd Qrs New Windsor Feby 15. 81
                        
                        I have ordered a detachment of light troops amounting to a 1000 to assemble at Peek’s Kill
                            in readiness to march towards Morris Town by the 19th. I am to desire you will have waggons ready for them by that time
                            to remain attached to them for some time and forage at proper stages on the route. It is necessary this business should be
                            executed with punctuality.—When you have given your directions on the subject I shall be glad to see you at Head Quarters. You must
                            comprehend in your provision horses for four pieces of light artillery. I am Sir Yr Most Obed. serv.
                        
                            Go: Washington
                        
                    